Citation Nr: 1016207	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-20 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for olecranon bursitis.

3. Entitlement to service connection for a malignant 
neoplasia of the prostate with residuals.

4. Entitlement to service connection for an ear infection, 
otitis externa.

5. Entitlement to service connection for sialadenitis.

6. Entitlement to service connection for obesity to include 
as secondary to the service-connected lumbosacral strain.

7. Entitlement to service connection for hyperlipidemia and 
mixed hyperlipidemia to include as secondary to obesity.

8. Entitlement to service connection for sleep apnea to 
include as secondary to obesity.

9. Entitlement to service connection for personality 
disorder.

10.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder other than a personality disorder.

11. Whether new and material evidence has been presented to 
reopen the claim of service connection for diabetes mellitus.

12. Entitlement to service connection for complications of 
diabetes mellitus.

13. Whether new and material evidence has been presented to 
reopen the claim of service connection for heart disease.

14. Entitlement to a compensable rating for residuals of a 
nose fracture.

15. Entitlement to a rating higher than 40 percent for 
lumbosacral strain.

16. Entitlement to an effective date prior to December 22, 
2005, for a 40 percent rating for lumbosacral strain.  

17. Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esquire

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1975 to December 1985.  He also served in the Army 
Reserve from December 1985 to about July 1993. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions in July 2006 and in 
December 2007 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

The claims of service connection for headaches, olecranon 
bursitis, sialadenitis, obesity, hyperlipidemia and mixed 
hyperlipidemia, sleep apnea, diabetes with complications, a 
psychiatric disorder other than a personality disorder, and 
heart disease, the claim for a higher rating for lumbosacral 
strain, and the claim for a total disability rating for 
compensation based on individual unemployability are REMANDED 
to the VA RO in Waco, Texas.


FINDINGS OF FACT

1. A malignant neoplasia of the prostate was not 
affirmatively shown to have been present in service; a 
malignant neoplasia of the prostate was not manifest to a 
compensable degree within one year of separation from 
service; and a malignant neoplasia of the prostate with 
residuals by history, first documented after service beyond 
the one-year presumptive period for cancer as a chronic 
disease, is not related to an injury or disease or event in 
service. 

2. An ear infection, otitis externa, was not affirmatively 
shown to have had onset during service; and an ear infection, 
otitis externa, first documented after service, is not 
related to an injury, disease, or event in service. 

3. A personality disorder is not a disability for the purpose 
of VA disability compensation.

4. In a rating decision in April 2005, the RO denied the 
application to reopen the claim of service connection for a 
psychiatric disorder that had originally been denied by a 
final rating decision in July 1997; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not timely complete an appeal of the denial of 
the claim and the rating decision became final.

5. The additional evidence presented since the April 2005 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a 
psychiatric disorder.

6. In a rating decision in June 2002, the RO denied the 
application to reopen the claim of service connection for 
diabetes mellitus that had originally been denied by a final 
rating decision in July 1997; after the Veteran was notified 
of the adverse determination and of his appellate rights, he 
did not timely complete an appeal of the denial of the claim 
and the rating decision became final.

7. The additional evidence presented since the June 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for diabetes 
mellitus.

8. In a rating decision in June 2002, the RO denied the claim 
of service connection for heart disease; after the Veteran 
was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision became final.

9. The additional evidence presented since the June 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for heart 
disease.

10. The service-connected residuals of a nose fracture are 
manifested by complaints of nasal congestion; objective 
findings show no obstruction of the nasal passages on either 
side and no evidence of polyps. 

11. There was no pending claim or informal claim for increase 
for lumbosacral strain before December 22, 2005, and it was 
not factually ascertainable that an increase in disability 
had occurred in the year prior to December 22, 2005. 


CONCLUSIONS OF LAW

1. A malignant neoplasia of the prostate with residuals was 
not incurred in or aggravated by service; and a malignant 
neoplasia of the prostate with residuals as a chronic disease 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2. An ear infection, otitis externa, was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3. A personality disorder is not a disability for which VA 
disability compensation is payable. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

4. New and material evidence has been presented to reopen the 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

5. New and material evidence has been presented to reopen the 
claim of service connection for diabetes mellitus.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

6. New and material evidence has been presented to reopen the 
claim of service connection for heart disease.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).

7. The criteria for a compensable rating for residuals of a 
nose fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6502, 6522 (2009).

8. The criteria for an effective date prior to December 22, 
2005, for a 40 percent rating for lumbosacral strain, have 
not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009). 

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

Service Connection

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice on the claims of 
service connection for malignant neoplasia of the prostate 
with residuals, an ear infection, otitis externa, and a 
personality disorder, by letters, dated in February 2006 and 
March 2006.  

The notice included the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) 
(notice of the elements of the claim).  Further VCAA notice 
on these claims is not required. 

New and Material Evidence

As the decisions to reopen the claims of service connection 
for a psychiatric disorder, diabetes mellitus, and heart 
disease are favorable to the Veteran, no further action is 
required to comply with the VCAA on these matters.



Claims for Increase 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277-80 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The RO provided pre-adjudication VCAA notice by a letter, 
dated in May 2007, on the claim for a compensable rating for 
residuals of a nasal fracture.  The Veteran was notified of 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability was worse and 
the effect the disability had on employment.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any non-
Federal records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277-80 (Fed. Cir. 2009) (claim-
specific notice, namely, a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).



Effective Date Claim 

On the claim for an earlier effective date for the assignment 
of a 40 percent rating for the service-connected lumbosacral 
strain, since the rating decision in July 2006 assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

A statement of the case in May 2007 provided notice on the 
"downstream" issue of entitlement to an earlier effective 
date; while supplemental statements of the case in November 
2008, January 2009, February 2009, and May 2009 readjudicated 
the matter after the appellant and his representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record.  He has not alleged that 
notice on the earlier effective date claim was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained all available VA 
records.  A Memorandum for the file in July 2008 makes a 
formal finding that all procedures to obtain VA records from 
August 1998 to May 1999, May to June 2003, October 2003, and 
January to February 2005 have been followed and exhausted.  
The Memorandum concludes that these records are unavailable.  
In a letter in July 2008, in accordance with 38 C.F.R. 
§ 3.159(e), the RO notified the Veteran of the unavailability 
of the requested records.  Hence, VA has satisfied its duty 
to assist regarding obtaining VA records.

The RO has obtained all available and pertinent private 
records.  The Diagnostic Clinic of Longview, Good Shepherd 
Hospital, the Center of Rehab Excellence, the Neuro Skeletal 
Center, Dr. S.D., and Dr. R.M. have indicated that records 
from treatment of the Veteran are unavailable or have been 
destroyed.  The record reflects that all attempts to obtain 
records from Dr. W.S. and Dr. R.B. have not been completed.  
However, the Veteran has identified treatment with these 
physicians as being for psychiatric and heart disabilities 
and occurring in November 1999 to November 2000 and in 
December 1999, respectively.  As records showing treatment 
for these disabilities and from these dates would not show 
that the Veteran has diagnoses of malignant neoplasia of the 
prostate or ear infections during the appeal period, the 
records are not relevant to the claims being adjudicated and 
further development to obtain these records is not required.

The file also contains records from the Social Security 
Administration regarding the denial of a claim in 2001 and 
earlier claims.  The Veteran has since been granted benefits 
from the Social Security Administration based on his heart 
disability.  For the claims being adjudicated, the Board 
finds that the records of the Social Security Administration 
are not relevant as the claimed disabilities are distinct 
from a heart disability; hence, VA is not required to obtain 
the records prior to adjudication of these service connection 
claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 
4, 2010) (finding that Social Security Administration records 
are not relevant when a Social Security Administration 
decision is on a completely unrelated medical condition and 
the Veteran makes no allegations that the records may 
otherwise be relevant to the claim for which the Veteran 
seeks VA benefits).  Neither the Veteran nor his attorney has 
made any allegations that records from the Social Security 
Administration are relevant to the claims being adjudicated 
herein.  

The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.



On the claims of service connection for malignant neoplasia 
of the prostate with residuals and an ear infection, otitis 
externa, VA has not conducted medical inquiry in the form of 
affording the Veteran a VA examination or obtaining a VA 
medical opinion and further development is not required 
because there is no record of such disabilities or symptoms 
relative thereto, during service.  Further, there is no 
competent evidence of persistent or recurrent symptoms 
relative to the claimed disabilities from the time of 
service.  As the evidence does not indicate that the claimed 
disabilities may be associated with service, a VA medical 
examination or medical opinion is not required.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Under these circumstances, a medical examination or medical 
opinion is not required for the claims under 38 C.F.R. 
§ 3.159(c)(4).

On the claim of service connection for a personality 
disorder, as a personality disorder is not a disability for 
which VA compensation is paid, 

On the claim for increase, the Veteran was scheduled for 
examinations in August 2007 and in March 2009 to assess the 
severity of the residuals of a nasal fracture.  

On the claim for an earlier effective date, a VA medical 
examination or medical opinion is not needed to decide the 
claim.  38 U.S.C.A. § 5103A(d).

As there is no indication of the existence of additional 
relevant evidence to substantiate the claims, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles for Service Connection 

A Veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. §§ 101(24); 38 C.F.R. 
§ 3.6(a).

A Veteran may be granted disability compensation resulting 
from an injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a Veteran who served for ninety days or more develops 
malignant tumors to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation for the purpose of VA 
disability compensation.  38 C.F.R. §§ 3.303(c), 4.9.

Service Connection Claims  

Malignant Neoplasia of the Prostate with Residuals 

An Ear Infection, Otitis Externa

Personality Disorder 

Facts 

The service treatment records, including the report of 
separation examination, for the period of active duty, 
contain no complaint, finding, history, symptom, treatment, 
or diagnosis of a prostate injury or disease, an ear 
infection, otitis media, or personality disorder. 

The service treatment records for the period of Reserve 
service contain no complaint, finding, history, symptom, 
treatment, or diagnosis of a prostate injury or disease, an 
ear infection, otitis media, or personality disorder. 

After service, VA records in November 2001 included an active 
problem list of malignant neoplasia of the prostate, dating 
to November 1999, and a personality disorder, dating to March 
1999.  In January 2002, after psychological testing, a 
personality disorder was diagnosed.   From December 2002 to 
March 2003, the Veteran was followed for an ear infection, 
otitis media, which resolved. 

On VA examination in August 2007, physical examination of the 
ears revealed clear canals and ear drums without perforation 
or discharge.  

The Veteran's service-connected disabilities are lumbosacral 
strain and residuals of a nose fracture. 

Analysis 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not 
serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do 
not apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 



Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Malignant Neoplasia of the Prostate with Residuals 

On the basis of the service treatment records alone, 
including any period of active duty for training in the 
Reserve, a malignant neoplasia of the prostate was not 
affirmatively in service, and service connection under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

As a malignant neoplasia of the prostate was not noted in 
active service, the principles of service connection, 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b), do not apply.

Also as a malignant neoplasia of the prostate, first 
documented by history in 2001, dating to 1999, was not 
manifested to a degree of 10 percent or more within the one-
year presumptive period for a chronic disease, such as 
cancer, following separation from service in 1985, and 
service connection as a chronic disease under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. §§ 3.307 3.309 is not established. 

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), a malignant 
neoplasia of the prostate is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the diagnosis or presence of the 
disability is medical in nature.

Also, under certain circumstances, lay evidence can be 
competent to establish a diagnosis of a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition 
(noting, in a footnote, that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).

As a malignant neoplasia of the prostate is a form of cancer, 
it is not a simple medical condition under Jandreau.  

As a malignant neoplasia of the prostate is not a condition 
under case law that has been found to be capable of lay 
observation and it is not a simple medical condition, the 
Veteran's statements are not competent evidence to establish 
that the condition was present in service, and his statements 
are not to be considered as evidence in support of the claim.

And although lay evidence may be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, in this case, no health-care professional 
has associated a malignant neoplasia of the prostate to an 
injury, disease, or event in service or to a service-
connected disability under 38 C.F.R. § 3.310, that is, the 
condition was caused by or aggravated by a service-connected 
disability.  



And in the absence of competent evidence suggesting an 
association between residuals of a malignant neoplasia of the 
prostate and an injury or disease or event in service or to a 
service-connected disability, and in the absence of credible 
evidence of continuity of symptomatology, there is no 
possible association with service, and VA is not required to 
further develop the claim by affording the Veteran VA 
examination or by obtaining a VA medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no competent evidence to support the claim of 
service connection on a direct basis, including under 38 
C.F.R. § 3.303(d), or on a secondary basis considering all 
the evidence, including the lay and medical evidence, the 
Veteran has not met the evidentiary burden to establish all 
elements of the claim under 38 U.S.C.A. § 5107(a), and 
service connection is not established and the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).   

An Ear Infection, Otitis Externa

On the basis of the service treatment records alone, 
including any period of active duty for training in the 
Reserve, an ear infection, otitis media, was not 
affirmatively in service, and service connection under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

As an ear infection, otitis media, was not noted in active 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), do not apply.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), an ear infection, 
otitis media, is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the diagnosis or presence of the disability is medical 
in nature.

Also, under certain circumstances, lay evidence can be 
competent to establish a diagnosis of a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition 
(noting, in a footnote, that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).

Although the Veteran is competent to describe symptoms of an 
ear infection, the diagnosis of an ear infection is not a 
condition that can be identified through the perceptions, 
that is, the observations, of a lay person, as the diagnosis 
requires specialized knowledge, education, training, or 
experience.  See Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (Lay testimony is competent evidence insofar as it 
relates to symptoms of an illness.) 

As an ear infection, otitis media, is not a condition under 
case law that has been found to be capable of lay observation 
and it is not a simple medical condition, the Veteran's 
statements are not competent evidence to establish that the 
condition was present in service, and his statements are not 
to be considered as evidence in support of the claim.

And although lay evidence may be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, in this case, no health-care professional 
has associated an ear infection, otitis media, to an injury, 
disease, or event in service or to a service-connected 
disability under 38 C.F.R. § 3.310, that is, the condition 
was caused by or aggravated by a service-connected 
disability.  



And in the absence of competent evidence suggesting an 
association between an ear infection, otitis media, and an 
injury or disease or event in service or to a 
service-connected disability, and in the absence of credible 
evidence of continuity of symptomatology, there is no 
possible association with service, and VA is not required to 
further develop the claim by affording the Veteran VA 
examination or by obtaining a VA medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no competent evidence to support the claim of 
service connection on a direct basis, including under 38 
C.F.R. § 3.303(d), or on a secondary basis considering all 
the evidence, including the lay and medical evidence, the 
Veteran has not met the evidentiary burden to establish all 
elements of the claim under 38 U.S.C.A. § 5107(a), and 
service connection is not established and the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).  

Personality Disorder 

A personality disorder was not shown in service and a 
personality disorder was first diagnosed after service in 
2002 with a history dating to 1999.  As a personality 
disorder is not considered a disability for the purpose of VA 
disability compensation, there is no legal entitlement to 
service connection.  38 C.F.R. §§ 3.303(c) and 4.9.

As the law is dispositive, the benefit-of-the- doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).

Claims to Reopen 

Legal Criteria

A claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108. 

Separate theories in support of a claim for a particular 
benefit are not equivalent to separate claims and a final 
denial on one theory is a final denial on all theories.  As 
such, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory.  
Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).

Under 38 C.F.R. § 3.156(a), new and material evidence, was 
revised, effective for all claims to reopen filed on or after 
August 29, 2001.  As the current claims to reopen were filed 
after that date, the current definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Psychiatric Disorder 

Procedural History and Evidence Previously Considered 

The claim of service connection for dysthymic disorder was 
initially denied by the RO in a rating decision in July 1997.  
The Veteran was notified of the rating decision, but he did 
not appeal the adverse determination, and the rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c).  



In a rating decision in September 2003, the RO reopened and 
denied on the merits the claim of service connection for 
dysthymic disorder.  In a rating decision in April 2005, the 
RO denied the reopening of the claim of service connection 
for dysthymic disorder with anxiety and depression.  After 
the Veteran was notified of the rating decisions, he did not 
appeal the adverse determinations, and rating decisions 
became final based on the evidence of record.   38 U.S.C.A. 
§ 7105(c).

The evidence of record at the time of the rating decision by 
the RO in April 2005 includes service treatment records that 
showed that in October 1979 the Veteran was hit in the 
forehead by a rifle range gate and the pertinent finding was 
a superficial laceration.  

After service, private and VA records show diagnoses of 
dysthymic disorder, depression, anxiety disorder, and 
schizophrenia.

Private medical records show that in December 1991 the 
Veteran sustained an electrical shock from a welding machine 
on his civilian job and he developed chest pain and left 
shoulder and left arm pain.  Several weeks later he had 
symptoms of depression. 

In October 1992, on examination for fitness of duty for the 
Army Reserve, the examiner reported that since the electrical 
shock injury in December 1991 the Veteran had been on anti-
depressant and anti-anxiety medications.  The diagnosis was 
dysthymic disorder. 

On VA examination in July 2003, the examiner concluded there 
was insufficient evidence in the claims file to support that 
the Veteran had a mood disorder due to active service.  The 
examiner determined that his mood disorder was more likely an 
emotional and affective response to the electrical shock 
injury.  The examiner concluded it was less likely than not 
that the mood disorder was related to the Veteran's service.  



Additional Evidence 

The evidence added to the record since the rating decision by 
the RO in April 2005 includes a medical article about the 
risk of psychiatric disorders in men with chronic low back 
pain.  As the Veteran is service-connected for lumbosacral 
strain and as the medical article standing alone does discuss 
generic relationships with a degree of certainty, such that, 
under the facts in this case, there is a reasonable 
possibility of causation, the evidence is new and material 
under 38 C.F.R. § 3.156 because it relates to an 
unestablished fact necessary to substantiate the claim, 
namely, that a psychiatric disorder may be related to the 
Veteran's service-connected lumbosacral strain. 

As the evidence is new and material, the claim of service 
connection for a psychiatric disorder is reopened.

Diabetes Mellitus 

Heart Disease

Procedural History and Evidence Previously Considered 

The claim of service connection for diabetes mellitus was 
initially denied by the RO in a rating decision in July 1997.  
The Veteran was notified of the rating decision, but he did 
not appeal the adverse determination, and the rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c).  

In a rating decision in June 2002, the RO denied to reopen 
the claim of service connection for diabetes mellitus.  After 
the Veteran was notified of the rating decision, he did not 
appeal the adverse determination, and rating decision became 
final based on the evidence of record.   38 U.S.C.A. 
§ 7105(c).  



The claim of service connection for hypertension was 
initially denied by the RO in a rating decision in July 1997.  
The Veteran was notified of the rating decision, but he did 
not appeal the adverse determination, and the rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c). 

In a rating decision in June 2002, the RO denied the 
reopening of the claim of service connection for hypertension 
and denied on the merits the claim of service connection for 
coronary artery disease, including myocardial infarction by 
history.  After the Veteran was notified of the rating 
decision, he did not appeal the adverse determination, and 
rating decision became final based on the evidence of record.   
38 U.S.C.A. § 7105(c). 

The evidence of record at the time of the rating decision by 
the RO in June 2002 includes service treatment records for 
the period of active duty and for the period of Reserve 
service, which contained no evidence of diabetes mellitus or 
heart disease, including hypertension. 


After service, diabetes mellitus was diagnosed in 1993 and 
heart disease with myocardial infarctions in 1991 and 1994 
was noted by history in 2000.  In 1997, the Veteran weighed 
230, and in 2001, he weighed 232, which was 145 percent above 
his ideal weight.  In 2001, coronary artery disease was 
diagnosed. 

Additional Evidence 

The evidence added to the record since the rating decision by 
the RO in June 2002 includes medical articles about 
individuals with low back pain, who develop intolerance for 
physical activity and with prolonged reduced activity may 
develop weight gain and excess weight, obesity often results 
in diabetes mellitus and coronary artery disease.  



As the Veteran is service-connected for lumbosacral strain 
and as the medical articles standing alone does discuss 
generic relationships with a degree of certainty, such that, 
under the facts in this case, there is a reasonable 
possibility of causation, the evidence is new and material 
under 38 C.F.R. § 3.156 because it relates to unestablished 
facts necessary to substantiate the claims, namely, that 
diabetes mellitus or coronary artery disease may be related 
to the Veteran's service-connected lumbosacral strain on a 
secondary basis, that is, caused or aggravated by a service-
connected disability. 

As the evidence is new and material, the claims of service 
connection for diabetes mellitus and for coronary artery 
disease are reopened.

Claim for Increase 

Residuals of a Nose Fracture

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Residuals of a nose fracture are currently rated 
noncompensable under Diagnostic Code 6502 for a deviated 
nasal septum.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, the criteria 
for the next higher rating, 10 percent, are 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

VA examination reports also show that residuals of the nose 
fracture include allergic rhinitis.  Hence, a compensable 
rating may also be available under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  The criteria for a 10 percent rating 
are greater than a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side 
without polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

On VA examination in June 2003, a CT scan of the paranasal 
sinuses was normal.

On VA examination in August 2007, the Veteran complained of 
nasal stuffiness and that he had to sometimes take over the 
counter medication to treat those symptoms.  There was no 
evidence of rhinitis on examination.  There were no nasal 
polyps, permanent hypertrophy of the turbinates, or 
granulomatous disease.  There was no evidence of septal 
deviation, tissue loss, or scarring, or nasal obstruction.  

On VA examination in March 2009, the Veteran complained of 
nasal stuffiness.  He did not have purulent discharge.  There 
was no evidence of polyps and no enlargement of the 
turbinates.  There was no nasal obstruction and the nasal 
passages had good air flow through each passageway.  There 
was no obvious septal deviation. 

In the absence of evidence of at least 50 percent nasal 
passage obstruction on both sides or complete obstruction on 
one side, the findings do not more nearly approximate or 
equate to the criteria for a compensable rating under either 
Diagnostic Code 6502 or 6522.  

The evidence also does not show that residuals of the nose 
fracture cause any other complications, such as sinusitis or 
bacterial rhinitis, therefore consideration of a rating under 
the criteria governing such disabilities would not be 
appropriate.

As the criteria for a compensable rating for residuals of a 
nose fracture under either Diagnostic Code 6502 or 6522 have 
not been demonstrated, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).
Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for additional or more severe symptoms, which have not 
been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).



An Earlier Effective Date for the 40 Percent Rating for 
Lumbosacral Strain

Generally, the effective date of an award of increased 
compensation for a service-connected disability shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In a rating decision in June 2002, the RO granted service 
connection for lumbosacral strain, and a 10 percent rating 
was assigned, effective in October 2001.  The Veteran was 
notified of the rating decision and of his appellate rights, 
but he did not appeal the 10 percent rating or the effective 
date, and the rating decision became final based on the 
evidence of record.   38 U.S.C.A. § 7105(c).

In February 2003, the Veteran filed a claim for increase.  In 
a rating decision in September 2003, the RO denied the claim.  
The Veteran was notified of the rating decision and of his 
appellate rights, but he did not appeal the rating decision 
and it became final based on the evidence of record.   
38 U.S.C.A. § 7105(c).

Absent a specific allegation of clear and unmistakable error, 
the rating decisions by the RO became final and are not 
subject to further review at this time based on the evidence 
then of record.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision).

The Veteran filed the current claim for increase on December 
22, 2005.  In a rating decision in July 2006, the RO 
increased the rating for lumbosacral strain to 40 percent, 
effective from December 22, 2005.  

The record is devoid of any communication from or action on 
the part of the Veteran or his representative, which could 
constitute a claim or indicate an intent to apply for an 
increased rating, in the period between the RO rating 
decision of September 2003 and the receipt of his claim for 
increase on December 22, 2005.  38 U.S.C.A. § 5101; 38 C.F.R. 
§§ 3.151, 3.155, 3.157.  

Additionally, VA and private records are silent for any 
treatment of a low back disability in the year preceding 
December 22, 2005.  In view of the foregoing, it is not 
factually ascertainable that lumbosacral strain increased in 
severity at some time within the year preceding December 22, 
2005.  

Therefore, the effective date for the increased rating, from 
10 percent to 40 percent, for lumbosacral strain may be no 
earlier than the date of receipt of the claim, that is, 
December 22, 2005.  The RO assigned the earliest effective 
date legally permitted in this case, for an award of a higher 
rating, and no earlier effective date is permitted by law 
(absent a finding of clear and unmistakable error in a prior 
decision, and such is not the subject of the present appeal).  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
December 22, 2005, for the grant of a 40 percent rating for 
lumbosacral strain.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for malignant neoplasia of the prostate 
with residuals is denied.

Service connection for an ear infection, otitis externa, is 
denied.

Service connection for a personality disorder is denied. 

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder is reopened, 
and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for diabetes mellitus is reopened, and to 
this extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for heart disease is reopened, and to this 
extent only the appeal is granted.

A compensable rating for residuals of a nose fracture is 
denied.

An effective date prior to December 22, 2005, for the 
assignment of a 40 percent rating for lumbosacral strain is 
denied.


REMAND

On the claim of service connection for headaches, the service 
treatment records show that in May 1978 the Veteran 
complained of headaches.  In October 1979, the Veteran hit 
his forehead on a rifle range gate and the pertinent finding 
was a superficial laceration.  In May 1984, the Veteran's 
eyes were examined after he complained of headaches and 
blurred vision and glasses were prescribed.  In October 1984, 
the Veteran complained of a headache, sore throat, and 
general body malaise and the assessment was an upper 
respiratory infection.  On separation examination, the 
Veteran gave a history of frequent or severe headache.  The 
examiner commented that the headaches were off and on. 

The service treatment records for the period of Reserve 
service show that on a four-year physical examination in June 
1989, the Veteran gave a history of infrequent, bad 
headaches.  

Private medical records show that in January 1992 the Veteran 
was evaluated for an electrical shock injury that occurred 
while the Veteran at work on his civilian job in December 
1991.  The Veteran then complained of right-sided headaches.  
A MRI was normal except for an incidental right parietal 
lipoma. 

In October 1992, on examination for fitness of duty for the 
Army Reserve, the examiner reported that since the electrical 
shock injury in December 1991 the Veteran has complained of 
constant headache. 

After service VA records show that in April 1996, in February 
1999, in May 2003, and in October 2003, the Veteran 
complained of headaches.  On VA examination in August 2007, 
there was a history of tension and vascular-type headaches 
since 2002, and the diagnosis was tension and vascular 
headaches. 

As the evidence of record does not contain sufficient 
competent evidence to decide the nexus element of the claim 
of service connection for headaches, further evidentiary 
development under the duty to assist is needed.  38 C.F.R. 
§ 3.159(c)(4)(i). 

On the claim of service connection for olecranon bursitis, 
the service treatment records show that in May 1980 the 
Veteran was treated for pain and stiffness in the left elbow 
after falling off a tractor-trailer truck and the assessment 
was soft tissue trauma.  

The service treatment records for the period of Reserve 
service show that in June 1986 the Veteran hit his left elbow 
on a metal weld.  X-rays were negative for a fracture.  The 
diagnosis was ulnar radiculitis.  On a four-year physical 
examination in June 1989, left elbow pain was noted by the 
examiner. 

After service, VA records in April 2003 include olecranon 
bursitis since 1998 as an active problem.  On VA examination 
in August 2007, the diagnosis was degenerative arthritis of 
the left elbow.  

As the evidence of record does not contain sufficient 
competent evidence to decide the nexus element of the claim 
of service connection for a left elbow disability, further 
evidentiary development under the duty to assist is needed.  
38 C.F.R. § 3.159(c)(4)(i).

On the claim of service connection for sialadenitis, the 
service treatment records show that in November 1979, in July 
1981, and in December 1981, the Veteran was treated for a 
sore throat and the pertinent finding was lymphadenitis.   
After service, VA records in April 2003 include sialadenitis 
since 2003 as an active problem.  Sialadenitis is 
inflammation of the salivary gland.  

As the evidence of record does not contain sufficient 
competent evidence to decide the nexus element of the claim 
of service connection for sialadenitis, further evidentiary 
development under the duty to assist is needed.  38 C.F.R. 
§ 3.159(c)(4)(i).

On the claim of service connection for obesity, the service 
treatment records show that on separation examination in 1985 
the Veteran was described as 5 feet 8 inches tall and he 
weighed 178.  The service treatment records for the period of 
Reserve service show that on a four-year physical examination 
in June 1989 the Veteran weighed 198. 

After service VA records show that in 1995 the Veteran 
weighed 197, in 1996 he weighed 226, in 1997 he weighed 230 
and in 2001 he weighed 232, which was 145 percent above his 
ideal weight.  In 2001, obesity was assessed.  The Veteran 
argues that obesity is secondary to the service-connected 
lumbosacral strain.  As the evidence of record does not 
contain sufficient competent evidence to decide the nexus 
element of the claim of secondary service connection for 
obesity, further evidentiary development under the duty to 
assist is needed.  38 C.F.R. § 3.159(c)(4)(i).

The claims of service connection for hyperlipidemia and mixed 
hyperlipidemia, sleep apnea, diabetes with complications, and 
heart disease are inextricably intertwined with the claim of 
service connection for obesity and the Board is deferring a 
decision on the claims until the claim of service connection 
for obesity is finally adjudicated.  38 C.F.R. § 3.160(d).

On the claim of service connection for a psychiatric 
disorder, the Veteran argues that the current psychiatric 
disorder is due to forehead injury in service or secondary to 
the service-connected lumbosacral strain.  As the evidence of 
record does not contain sufficient competent evidence to 
decide the nexus element of the claim of service connection 
for a psychiatric disorder, further evidentiary development 
under the duty to assist is needed.  38 C.F.R. 
§ 3.159(c)(4)(i). 

On the claim for increase for lumbosacral strain, the Veteran 
experiences radiculopathy in the left leg and also peripheral 
neuropathy in both lower extremities.  The peripheral 
neuropathy is associated with diabetes mellitus, not with the 
service-connected lumbosacral strain.  The symptomatology 
attributable to radiculopathy and to peripheral neuropathy 
has not been adequately described to determine whether a 
separate compensable rating for radiculopathy of the left 
lower extremity is warranted.  Therefor a reexamination is 
necessary to verify the current severity of the disability.  
38 C.F.R. § 3.327.

On the claim for a total disability rating for compensation 
based on individual unemployability, the combined rating for 
the Veteran's service-connected disabilities is 40 percent, 
which does not meet the schedular requirements for a total 
disability rating for compensation based on individual 
unemployability under 38 C.F.R. § 4.16(a), but the claim does 
raise the question of an extraschedular rating under 38 
C.F.R. § 4.16(b), requiring further procedural development. 



For the reasons stated, the above claims are REMANDED to the 
RO for the following action:

1. Ensure VCAA compliance on the claims 
of secondary service connection. 

2. Obtain the Veteran's service 
personnel records for his Reserve 
service from 1985 to 1993, including 
the periods of active duty for training 
and inactive duty training. 

3.  Ask the Veteran to submit the 
records of Drs. W. Sanders and R. Van 
Buskirk as previous attempts by VA to 
obtain the records have been 
unsuccessful. 

4. Obtain VA records since February 
2008.

5. Request records of the Social 
Security Administration, pertaining to 
the award of disability benefits for 
heart disease. 

6. Afford the Veteran a VA neurological 
examination to determine whether it is 
at least as likely as not the current 
headaches, either tension or vascular 
or both, are related to the history of 
occasional headaches in service or to 
the forehead injury in 1979. 

The examiner is asked to comment on the 
clinical significance that after 
service the Veteran suffered an 
electrical shock injury at work in 1991 
and in October 1992 stated that his 
headaches had began after the injury. 

The examiner is also asked to comment 
on the medical article, pertaining to 
the potential link between mild head 
trauma and headaches. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.

7. Afford the Veteran a VA orthopedic 
examination to determine whether the 
Veteran has olecranon bursitis or 
degenerative joint disease of the left 
elbow and, if so, whether it is at 
least as likely as not that the current 
left elbow pathology is due to the soft 
tissue trauma in May 1980 in service 
and the left elbow bruise in June 1986 
during Reserve service. 

The examiner is asked to comment on the 
clinical significance that after 
service the Veteran suffered an 
electrical shock injury at work in 
1991, affecting his left upper 
extremity. 



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.

8. Afford the Veteran a VA examination 
to determine whether the Veteran has 
sialadenitis and, if so, whether it is 
at least as likely as not that 
sialadenitis is related to 
lymphadenitis in 1979 and in 1981 in 
service.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.

9. Afford the Veteran a VA examination 
to determine whether obesity is at 
least as likely caused by or aggravated 
by the service-connected lumbosacral 
strain. 

The examiner is also asked to comment 
on the medical article, pertaining to 
the chronic pain and obesity.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

Also, in this context, the term 
"aggravation" means a permanent 
increase in the underlying disability, 
that is, an irreversible worsening of 
obesity beyond the natural clinical 
course and character of the condition 
as contrasted to a temporary worsening 
of symptoms.

The claims folder should be made 
available to the examiner for review.

10. Afford the Veteran a VA psychiatric 
examination to determine whether it is 
at least as likely as not that any 
current psychiatric disorder was 
either: 

a). Caused by the forehead injury 
in 1979; or 

b). Caused by or aggravated by the 
service-connected lumbosacral 
strain. 

The examiner is asked to comment on the 
clinical significance that after 
service the Veteran suffered an 
electrical shock injury at work in 
1991, and the initial diagnosis of a 
psychiatric disorder was associated 
with the electrical shock injury.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

Also, in this context, the term 
"aggravation" means a permanent 
increase in the underlying disability, 
that is, an irreversible worsening of 
obesity beyond the natural clinical 
course and character of the condition 
as contrasted to a temporary worsening 
of symptoms.

The claims folder should be made 
available to the examiner for review.

11. Afford the Veteran a VA examination 
to determine the current level of 
impairment due to the service-connected 
lumbosacral strain. 

The examiner is asked to describe: 

a). Range of motion of the lumbosacral 
spine; 

b). Any objective neurological 
abnormalities, either motor or sensory, 
due to radiculopathy and not diabetic 
peripheral neuropathy. 

c).  The frequency and duration of  any 
incapacitating episodes of low back 
pain, if any, requiring bed rest 
prescribed by a physician and treatment 
by a physician, over a 12 month period. 

The claims folder must be made 
available for review by the examiner. 

12. After the above development is 
completed, adjudicate the claims. 

On the claim for a total disability 
rating for compensation based on 
individual unemployability, if after 
the development of the claims, the 
combined rating for the Veteran's 
service-connected disabilities do not 
meet the schedular requirements for a 
total disability rating for 
compensation based on individual 
unemployability under 38 C.F.R. § 
4.16(a), consider 38 C.F.R. § 4.16(b).  

If any benefit sought on appeal remains 
denied, furnish the Veteran and his 
attorney a supplemental statement of 
the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


